DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al., (Cai), Pub. No.  2020/0005196. 
As to claim 1, Cai teaches the invention as claimed, including a computer implemented method of data processing, comprising: 
electronically processing a computer readable set of user data records to generate media consumption data (Cai; paragraphs [0052-0054]); 
electronically processing the computer readable set of user data records to generate social interaction data (Cai; paragraphs [0058-0059]); 
electronically processing the computer readable set of user data records to generate gaming interaction data (Cai; paragraph [0033]); 
electronically processing the media consumption data, the media consumption data and the gaming interaction data with a quantum recommendation module (Cai; paragraphs [0023; 0039]); and 
generating a computer readable user profile vector associated with at least one of the user data records (Cai; paragraphs [0039; 0060-0061]).

As to claims 2-5, Cai teaches electronically matching the least one of the user data records to media content; the quantum recommendation module includes quantum-based wave functions; the quantum recommendation module includes a quantum center trapping potential; the quantum recommendation module includes a machine learning module (Cai; paragraphs [0021; 0023]).

As to claims 6-9, Cai teaches the gaming interaction data includes user league attribute data; the gaming interaction data includes watchlist attribute data; the media consumption data includes a media feed; transmitting computer readable mobile alerts to a communications device (Cai; paragraphs [0021; 0035]).
Claims 10-20 have similar limitations as claims 1-9; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448